In a proceeding under section 330 of the Election Law: (1) to invalidate a petition designating Eugene J. McMahon as a candidate of the Democratic party in the primary election to be held June 2,1964 for a certain stated party position in the Eleventh Assembly District, Queens County; and (2) for other related relief, the said McMahon appeals from a judgment of the Supreme Court, Queens County, entered May 21, 1964 after a hearing, which granted the application and inter alia declared said designating petition a nullity. Judgment reversed on the law and the facts, without costs; and judgment directed denying the application (to invalidate the petition) and declaring such petition to be valid. Findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. An examination of the record establishes and we find: (1) that there are a sufficient number of valid signatures on the designating petition; and (2) that in form and substance it satisfies the requirements of the Election Law applicable to designating petitions. In our opinion, the reasons assigned by the learned Justice at Special Term for nullifying and designating petition are extraneous; they may not properly be taken into consideration in determining the validity of designating petitions prepared pursuant to the Election Law (cf. Cantwell v. Connecticut, 310 U. S. 296, 310). Ughetta, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.